UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 15-1309


PAUL A. MITCHELL,

                Plaintiff - Appellant,

          v.

PHILIP A. BADDOUR, JR., In individual and official capacity
as Board of Trustees Attorney, Wayne Community College; KAY
ALBERTSON, In individual and official capacity as President
and Secretary to the Board of Trustees, Wayne Community
College,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III, Chief
District Judge. (5:15-cv-00083-H)


Submitted:   July 21, 2015                  Decided:   July 23, 2015


Before WILKINSON and MOTZ, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Paul A. Mitchell, Appellant Pro Se. Mary Margaret Dillon, ELLIS
& WINTERS, LLP, Cary, North Carolina; Nora F. Sullivan, ELLIS &
WINTERS, LLP, Raleigh, North Carolina; Jason Vincent Federmack,
Joshua Mark Krasner, JACKSON LEWIS PC, Raleigh, North Carolina,
for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Paul    A.    Mitchell      seeks    to     appeal    the     district   court’s

reassignment orders.            This court may exercise jurisdiction only

over    final       orders,   28    U.S.C.       §   1291     (2012),    and    certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed.

R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S.

541, 545-46 (1949).             The orders Mitchell seeks to appeal are

neither final orders nor appealable interlocutory or collateral

orders.       Accordingly, we deny leave to proceed in forma pauperis

and dismiss the appeal for lack of jurisdiction.                      We dispense with

oral    argument      because      the     facts     and    legal    contentions     are

adequately      presented     in    the     materials       before    this   court   and

argument would not aid the decisional process.



                                                                               DISMISSED




                                             3